PER CURIAM.
Motion for an appeal from the judgment of the Nicholas Circuit Court, Hon. Albert H. Barker, Judge, holding appellee, Walter Shepherd, to have title by adverse possession to a small parcel of land on the west side of Scrub Grass Creek in Nicholas County, and appellants, Badger and Margaret Hovermale, to have title by adverse possession to a small parcel of land on the east side of that creek. The two parcels have an aggregate value of about $1,000.
From an examination of the record and briefs, and the authorities cited in briefs, we find no errors prejudicial to the substantial rights of appellants, therefore the motion for appeal is overruled and the judgment is affirmed.